IN UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA

VS Case No. 3:13CR014

)
)
)
)
)

Shannon Goodman
ORDER TERMINATING SUPERVISED RELEASE

On November 2, 2017, the above named commenced his five (5) year term of supervised release.
Based on the recommendation of the U.S. Probation Officer and for good cause shown, it is

hereby ordered that the term of supervised release be terminated.

L fede Ne (Roce
The Honorable Walter H. Rice
United States District Judge

N- 14-14
Date
